NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10067

                Plaintiff-Appellee,             D.C. No. 1:19-cr-00064-LEK-1

 v.
                                                MEMORANDUM*
RAPHAEL SAKARIA, AKA Dawg, AKA
Ralph,

                Defendant-Appellant.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Raphael Sakaria appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291. We vacate the district court’s order and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Sakaria’s
motion to expedite this appeal without oral argument is granted.
remand for the district court to reconsider Sakaria’s motion.

      Sakaria contends that the district court reversibly erred under United States

v. Aruda, 993 F.3d 797 (9th Cir. 2021), in which we held that “the current version

of U.S.S.G. § 1B1.13 is not an applicable policy statement for 18 U.S.C.

§ 3582(c)(1)(A) motions filed by a defendant.” Id. at 802 (internal quotation

marks and alterations omitted). The district court’s order, issued before our

decision in Aruda, indicates that the court may have placed impermissible weight

on the Guideline. The court stated, with a citation to U.S.S.G. § 1B1.13(2), that

Sakaria was “required to demonstrate” that he “is not a danger to the safety of any

other person or to the community,” and it then expressly incorporated that

dangerousness analysis into its analysis of the 18 U.S.C. § 3553(a) factors. In light

of our intervening decision in Aruda, we vacate and remand so that the district

court can reassess Sakaria’s motion for compassionate release under the standard

set forth there. We offer no views as to the merits of Sakaria’s § 3582(c)(1)(A)(i)

motion.

      VACATED and REMANDED.




                                          2                                     21-10067